Citation Nr: 0831461	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-18 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected hiatal hernia with duodenitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969 and from January 1975 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that continued a 50 percent evaluation 
for PTSD and a 20 percent evaluation for hiatal hernia with 
duodenitis.  During the pending appeal, jurisdiction of the 
case was transferred to the RO in Nashville, Tennessee.

In July 2005 the veteran was notified that the Veterans Law 
Judge before whom he had testified at a hearing in December 
2003 was no longer employed at the Board and was offered the 
opportunity to testify at another hearing.  Although the 
veteran initially requested a video conference hearing, in 
October 2005 he withdrew his request and stated that he did 
not wish to attend a scheduled video conference.  
Accordingly, the Board will proceed with review of the 
appeal.  

The Board remanded the case in July 2004 and in April 2006 
for additional development.  

The issue of entitlement to a disability rating in excess of 
50 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.

In August 2006 the veteran requested a permanent and total 
100 percent rating for PTSD.  That claim is referred to the 
RO for appropriate development.


FINDINGS OF FACT

1.  Prior to August 9, 2006, the veteran's gastrointestinal 
disorder is manifested by abdominal pain, nausea and 
vomiting.  There is no demonstration of moderately severe 
symptoms with impairment of health manifested by anemia and 
weight loss and there is no showing of recurrent 
incapacitating episodes averaging 10 days in duration at 
least four or more times a year.  There is no showing of 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

2.  From August 9, 2006, the veteran's gastrointestinal 
disorder is manifested by daily abdominal pain, nausea, 
vomiting, heartburn, and substernal esophageal pain.  There 
is no showing of symptom combinations productive of severe 
impairment of health.  


CONCLUSIONS OF LAW

1.  Prior to August 9, 2006, the criteria for a rating in 
excess of 20 percent for hiatal hernia with duodenitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.114, Diagnostic Codes (DCs) 7346-7305 
(2007).

2. Resolving all doubt in favor of the veteran, from August 
9, 2006, the criteria for a 30 percent rating for hiatal 
hernia with duodenitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.114, DCs 7305-7346 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in September 2003, July 
2004, February 2005, and February 2006 that discussed 
specific evidence and the legal criteria regarding the 
determinations.  VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in March 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

The veteran seeks a rating in excess of 20 percent for his 
hiatal hernia with duodenitis.  He claims that his condition 
has worsened.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In a February 1993 rating decision the RO granted entitlement 
to service connection for hiatal hernia with duodenitis 
evaluated as 10 percent disabling from May 1992 under DC 
7346.  This evaluation was continued in a subsequent rating 
decision.  After review of a report of an April 1998 VA 
examination, in a July 1998 rating decision the RO increased 
the evaluation to 20 percent disabling effective February 
1998 under DCs 7346-7305.

Private medical records show that in mid-November 2001 the 
veteran underwent a laparoscopic Nissen fundoplication for 
gastroesophageal reflux disease (GERD).  He did well 
immediately but later complained of dysphagia and underwent 
additional treatment to include an esophagogastroduodenoscopy 
(EGD) and Maloney dilation of the esophagus.  His post 
operative dysphagia improved but he still had a sensation of 
some blockage distally.  In January 2002 it was noted that 
the veteran had marked improvement in his symptomatology.  

At a VA examination in June 2002, the veteran reported that 
since the November 2001 surgery he had no problems with his 
hernia and the surgery resolved his reflux problem.  He did 
have constant pain and difficulty with belching and severe 
gas.  He had difficulty swallowing solid foods.  He had lost 
25 pounds since his surgery and attributed this to his 
difficulty in swallowing his food.  He stated that he had to 
have further medical treatment to have esophageal dilatation 
to help open up the esophagus a little more but this did not 
help him.  He related having constant epigastric pain.  He 
denied any hematemesis or melena.  He had occasional nausea 
especially when he was having problems swallowing his food.  
On several occasions he forced himself vomit to relieve the 
pain in his epigastric area.  Since the surgery he had 
chronic persistent gas and irregular bowel patterns.  

Clinical findings were that the veteran appeared well 
nourished, weighed 151 pounds and had no signs or symptoms of 
anemia.  No observable hernias were noted.  He had abdominal 
tenderness over the umbilical area with mild palpation and 
audible gas was noted.  His last barium swallow did reveal 
and diagnosed a hiatal hernia with reflux; however, this had 
been surgically repaired.  The diagnoses were dysphagia of 
solids secondary to esophageal surgery and chronic persistent 
flatus secondary to abdominal esophageal surgery.

The veteran testified in December 2003 regarding his symptoms 
and effect on his daily activities.  He testified to having 
episodes with his food coming back up.  

Private medical records show that for a period from June 2003 
to March 2005 the veteran's weight ranged from 167 to 176 1/2 
pounds.  The report of blood tests in March 2005 at a private 
facility did not show anemia.  

VA records for the period from April 2002 to March 2005 show 
weight ranging from 159 pounds to 176 in March 2005.  In May 
2002 his abdomen was soft and nontender.  In February 2003 
there was no change since his last visit date regarding GERD.  
When seen in September 2003, the veteran complained of GERD 
and reported getting good relief and control with medication.  
There was no abdominal tenderness on examination.  There were 
no complaints expressed when seen in July 2004.  In March 
2005, he complained of heartburn.  He stated that the 
medication was not working well enough.  He had no other 
complaints of upper gastrointestinal symptoms.  His abdomen 
had active bowel sounds, no organs, or masses palpable.  He 
was assessed with GERD.  The doctor explained to the veteran 
that he had not approached the maximum use of the diagnosed 
medication and that he must use the medication at the maximum 
dose before the doctor could consider changing or adding to 
the medication.  

Private medical records show that the veteran was also 
receiving medication for his gastrointestinal disorder which 
was started in February 2005 and an entry in late March 
showed good results from the medication.  

The private medical records show at a December 2004 
consultation the physician attributed shoulder pain now 
affecting the veteran's right arm to recurrent cervical disc 
disease.  Previously, the veteran's left upper extremity had 
required surgery due to cervical disc disease with 
radiculopathy.  His weight was 172 pounds and he appeared 
well nourished.  It was noted that the medication he was 
using for rheumatoid arthritis was causing gastrointestinal 
upset.  In February 2005, his weight was 188 and well 
nourished.  He had nausea with a duration of less than six 
months; without diarrhea.  Examination revealed normal bowel 
sounds and palpation revealed no guarding or organomegaly.     

At an evaluation in May 2005 for pain management of other 
disorders, the veteran complained of a 12 pound change in 
weight and fatigue.  He weighed 174 pounds.  He complained 
only of reflux for review of his gastrointestinal system.  On 
examination his abdomen was soft, nondistended and nontender.  
The multiple diagnoses included GERD.  At subsequent 
treatments for pain management, the veteran gained several 
pounds and in July 2005 he weighed 178 pounds.  The following 
month, in August 2005 he weighed 169 pounds.  On examination 
in early June 2005, he reported nausea and denied vomiting.  
In late June 2005, he reported vomiting and nausea.  In July 
2005, he denied nausea and vomiting.  In August 2005, he 
reported vomiting and nausea.   

The veteran claimed in May 2005 that he had regurgitation 
with severe reflux accompanied by arm and shoulder pain.  He 
was to have surgery in May 2005 that will help with his arm 
and shoulder condition.  

The report of a private EGD for GERD with a history of a 
hiatal hernia in October 2005 found grade B esophagitis, mild 
gastritis, and gastric ulcers times two without perforation, 
bleeding or obstruction.  

In June 2006 an upper gastrointestinal test shows a clinical 
history of hiatal hernia, duodenitis, and rule out recurrent 
epigastric distress with dysphagia, pyrosis, regurgitation, 
weight loss, and anemia.  The duodenal bulb showed no 
irritability or ulcer deformity.  The duodenal loop had a 
normal course and mucosal pattern.  The fundal wrap appeared 
to still be functioning.  There was no evidence of notable 
reflux from the stomach through the fundal wrap into the 
distal esophagus suggesting that the veteran's symptomatology 
might well be related to slow emptying into the stomach 
through the fundal wrap with reflux from contents in the 
distal esophagus.  

At a VA examination in August 2006 for hiatal hernia, the 
veteran reported using Nexium for treatment.  Symptoms 
related to esophageal disease were nausea and vomiting 
several times daily brought on by any meal.  He had 
substernal esophageal pain and heartburn several times daily.  
He denied dysphagia, regurgitation and esophageal dilation.  
He reported having mild hematemesis or melena associated with 
esophageal disease in July 2006.  He used medication 
continuously for treatment with a fair response.

On examination, his overall general health was good and there 
were no signs of anemia or pulmonary abnormalities from 
aspiration.  His weight was 172 pounds and there were no 
signs of significant weight loss or malnutrition.  His 
complete blood count was all normal with a hematocrit of 
44.6.  The examiner commented that the veteran did experience 
persistent recurrent epigastric distress with substernal 
pain, as well as nausea and vomiting which did moderately to 
severely impair overall health.  He did not have anemia.  He 
had a mild weight loss of eight to ten pounds over the last 
six months.  He had no incapacitating episodes.  

After review of the claims file, the Board finds that 
entitlement to a rating in excess of 20 percent for hiatal 
hernia with duodenitis is not shown prior to August 9, 2006, 
the date of the VA examination; however, entitlement to a 30 
percent rating is shown from the date of the VA examination.

The veteran's 20 percent evaluation was assigned under DCs 
7346-7305.  Diagnostic Code (DC) 7305 pertains to duodenal 
ulcer disease and DC 7346 pertains to hiatal hernia.  38 
C.F.R. § 4.114, DCs 7305, 7346 (2007).  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2007).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 
(2007).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Diagnostic Code 7305 provides that a 40 percent rating is 
warranted for a moderately severe ulcer condition with less 
than severe symptoms, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A maximum 60 
percent rating is warranted for a severe ulcer condition with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114 DC 7305 
(2007).

Under DC 7346, a 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health; and a 60 percent rating is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.

In evaluating the veteran's claim under DC 7305, the evidence 
in this case reflects that the veteran has continued 
complaints of abdominal pain that is relieved by medication.  
Although the August 2006 VA examiner commented that the 
veteran's symptoms of substernal pain, nausea and vomiting 
did moderately to severely impair his overall health, there 
is no evidence demonstrating impairment of health manifested 
by anemia and weight loss or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  The evidence throughout the period 
does not show that anemia has been diagnosed.  Although the 
veteran complained of vomiting, recurrent hematemesis or 
melena is not shown.  In addition, incapacitating episodes 
are not shown.  Although weight loss was shown after surgery 
in 2001, he then regained weight.  During the period on 
appeal, the record shows some weight loss, but also shows 
weight gain and that the veteran's weight generally 
fluctuates within approximately a twenty pound range.  But 
fluctuation of his weight is not a manifestation of 
impairment of health due to moderately severe or severe 
symptoms as he was consistently described as well nourished.  
Accordingly, the manifestations of the veteran's 
gastrointestinal disorder may not reasonably be characterized 
as moderately severe or severe under DC 7305 to warrant an 
evaluation in excess of 20 percent.

In evaluating the veteran's claim under DC 7346, the Board 
notes that prior to the August 2006 VA examination, the 
evidence does not show persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Although at a VA 
examination in June 2002 the veteran complained of constant 
epigastric pain, the diagnosis was dysphagia of solids 
secondary to esophageal surgery, and the veteran testified in 
December 2003 that he had regurgitation, the evidence does 
not show these symptoms were accompanied by substernal or arm 
or shoulder pain.  The veteran complained of arm and shoulder 
pain, however, the medical evidence suggests that the upper 
extremity pain is related to a cervical spine disorder.  The 
evidence shows he takes medication and seeks medical 
treatment only intermittently.  In addition, the evidence 
does not show that his symptoms were productive of 
considerable impairment of health, as he was consistently 
described as well nourished.  Thus, a rating in excess of 20 
percent is not warranted under DC 7346 prior to August 9, 
2006.

However, at the August 2006 VA examination, the veteran 
reported more persistent epigastric distress, describing 
daily nausea, daily vomiting, and daily substernal esophageal 
pain.  This represents a clear increase in disability as 
compared to the previous examination.  Based on the 
persistent recurrent symptoms of epigastric distress 
accompanied by substernal esophageal pain, which the examiner 
described as moderately to severely impaired the veteran's 
overall health, these symptoms more nearly approximate those 
contemplated by the 30 percent rating for considerable 
impairment of health.  They do not, however, rise to the 
level of severity contemplated by the maximum 60 percent 
level.  That category speaks of material weight loss, 
hematemesis, melena, anemia, or other symptoms indicative of 
severe impairment of heath.  The veteran reported mild 
hematemesis or melena associated with esophageal disease in 
July 2006.  Although the examiner commented that the 
veteran's symptoms of substernal pain, nausea and vomiting 
did moderately to severely impair his overall health, the 
evidence does not reflect that the veteran has had material 
weight loss or currently manifests moderate anemia or other 
symptom combinations productive of severe impairment of 
health.  The examiner found a mild weight loss over the last 
six months and that the veteran did not have anemia.  The 
examiner also described the veteran's overall general health 
as good and there were no signs of significant weight loss or 
malnutrition.  While the veteran's gastrointestinal symptoms 
clearly impair his health, the evidence does not show 
symptoms that more nearly approximate a severe impairment of 
health due to his service-connected disability.  Overall 
these symptoms do not more nearly approximate the level of 
disability contemplated by a 60 percent rating under DC 7346.  
Therefore, as of August 9, 2006, the date of the VA 
examination, the evidence shows that the veteran's hiatal 
hernia with duodenitis meets the criteria of the 30 percent 
level under DC 7346.   

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the veteran's gastrointestinal disability, but, as discussed 
above, findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  For these reasons, the Board finds 
that referral for assignment of an extraschedular rating for 
this disability is not warranted.


ORDER

Prior to August 9, 2006, entitlement to a rating in excess of 
20 percent for hiatal hernia with duodenitis is denied.

Since August 9, 2006, entitlement to a 30 percent rating for 
hiatal hernia with duodenitis is granted, subject to 
regulatory criteria applicable to the payment of monetary 
awards. 


REMAND

Although the veteran was provided a VA examination in June 
2006, the Board finds that another examination for PTSD is 
required by contradictory evidence currently of record.  VA 
treatment records dated from 2002 to 2005 provide numerous 
GAF scores from 35 to 60.  At the same time, those treatment 
records demonstrate that the veteran has few symptoms of 
PTSD, and those he does have are inconsistent with the GAF 
scores.  At the June 2006 VA examination, symptoms recorded 
were far more severe than those noted in routine treatment 
visits prior to and after the VA examination.  For the period 
from June 2006 to April 2007 the GAF scores ranged from 35 to 
55.  Thus, an additional PTSD examination and medical opinion 
are needed prior to adjudication.  38 C.F.R. § 3.159(c)(4) 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's treatment 
records for PTSD from the VA facility in 
Nashville, Tennessee from April 2007 to 
the present.   

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should report all pertinent 
findings and estimate the veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner should set forth a 
complete rationale for all findings and 
conclusions in a legible report.

3.  Then, readjudicate the claim to 
include on an extra- schedular basis.  If 
the benefit sought on appeal is not 
granted in full, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


